Citation Nr: 9926837	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain with post-traumatic degenerative disc disease, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1973.  

This appeal arises from June 1993 and September 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied an increased 
rating for a cervical spine disorder and a total rating based 
on individual unemployability due to service-connected 
disability.  

In February 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for an increased rating for the 
cervical spine and a total rating.  The Board also denied the 
veteran's claims for service connection for a low back 
disability, a hip disability, and epididymitis.  

The Board, in the Introduction to the February 1998 decision 
and remand, noted that the veteran had raised claims for 
entitlement to service connection for additional 
disabilities, including residuals of a left shoulder injury, 
a left knee scar, residuals of a head injury, a right elbow 
disability and scar, a scar behind the right ear, a right 
knee infection, a heart murmur, and right ear hearing loss.  
The RO adjudicated the veteran's claims in a February 1999 
rating action.  The veteran submitted a notice of 
disagreement with that decision in March 1999, and the RO 
issued a statement of the case in May 1999.  The claims 
folder does not contain a substantive appeal as to those 
issues, and for that reason they are not for consideration by 
the Board at this time.  



FINDINGS OF FACT

1.  The veteran has severe pain in his neck, burning pain 
down his arm, decreased reflexes and muscle strength in the 
upper extremities, and numbness and tingling of the fingers, 
with little intermittent relief.  

2.  The veteran's service connected cervical spine disorder 
does not preclude him from securing or following 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for a low back 
disorder have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 41., 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disability, as well as a 
total rating based on individual unemployability due to 
service connected disability.  His only service-connected 
disability is the cervical spine disability.

Initial matters

The Board initially finds the veteran's claims to be well 
grounded.  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

As noted in the Introduction, the Board remanded this case 
for additional evidentiary development in February 1998.  The 
Board has reviewed the claims folder and determined that the 
requested development has been accomplished to the extent 
possible.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance is 
required to comply with VA's statutory duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

While in the service in October 1970 the veteran was injured 
when he was struck by an automobile.  

Service medical records from January 1973 include X-rays of 
the cervical spine.  X-rays revealed shallow reversal of the 
cervical lordosis at C4 through C7.  Reactive bony changes 
were present at C5 and C6, anteriorly.  In oblique 
projection, there appeared to be very minimal encroachment 
upon the neural foramen at C4-5 on the right and C5-6 on the 
left.  There was no evidence of compression fracture or 
narrowing of the disk space.  

March 1973 hospital records include complaints of stiffness 
and pain in his shoulders, with associated dizzy spells while 
standing,  He had paresthetic sensations shooting through his 
arms to the fifth finger of both hands.  The right was more 
severely afflicted than the left.  The cervical spine and 
lumbosacral spine demonstrated full range of motion with some 
pain on forced flexion of the cervical spine posteriorly.  
Neurological evaluation demonstrated that the right triceps 
was diminished.  Slight weakness of supination of the right 
forearm was noted.  There was hypalgesia to pin prick over 
the ulnar aspect of both hands, more pronounced on the right.  
The diagnosis was cervical spondylosis.  

March 1973 service medical records include a report of 
electromyography (EMG) to determine if the veteran had 
cervical spondylosis.  The interpretation of the results was 
that it was an abnormal study suggestive of ulnar nerve 
involvement below the elbows, bilaterally.  The conduction 
studies were consistent with ulnar nerve entrapment, 
bilaterally, at the ulnar groove.  The study did not provide 
evidence to support a radiculopathy.  

A Medical Board Evaluation, dated in March 1973, reveals that 
the veteran complained of stiffness and pain in his 
shoulders.  He also had paresthetic sensations shooting 
through his arms to the fifth finger of both hands.  The 
right hand was more severely afflicted than the left.  
Examination revealed full range of motion of the cervical 
spine with some pain on forced forward flexion.  Neurological 
evaluation demonstrated that the right triceps reflex was 
diminished.  There was slight weakness of supination of the 
right forearm.  There was hyperalgesia to pin over the ulnar 
aspect of both hands, which was more pronounced on the right.  
The diagnosis was cervical spondylosis.  

The veteran was transferred to a stateside service medical 
facility.  In April 1973 examination of the back was normal.  
He had full range of motion in all joints of the upper and 
lower extremities.  Neurological examination revealed that 
deep tendon reflexes were entirely symmetrical, except for 
the right triceps reflex which was one plus with a two plus 
left triceps reflex, on multiple testing.  Strength in the 
right hand was decreased to grip.  Subjectively, it was 
decreased minimally in the biceps and triceps in supination 
and pronation, about one plus to the left, despite his right 
hand dominance.  Motor function in the ulnar, radial and 
medial distribution of both hands was intact.  To some 
examiners there was perhaps some decreased strength of the 
ulnar intrinsic in the right hand.  Sensory examination was 
within normal limits save a decreased pin prick sensation in 
the ulnar distribution on the right with normal two point 
sensation.  The remainder of the examination was negative.  

The following comments were made at the end of the April 1973 
Narrative Summary of hospitalization:

Following his admission he was evaluated 
and found to have a substantiated 
decreased triceps reflex on the right, 
but his weakness appeared to be 
subjective and was not consistent with 
repeated exams.  Sensory exam was within 
normal limits save for subjective 
decreased pin prick sensation as well.  
EMG was obtained after his admission and 
was read as consistent with decreased 
ulnar function below the elbows.  There 
was no evidence of abnormality above the 
elbows in the study.  Neurosurgical 
consultation by Dr. Dart found the 
patient to have essentially the same 
findings and his impression was that of 
minimal changes of cervical spondylosis 
with no significant  neuropathy and a 
mild ulnar entrapment syndrome, 
bilaterally, as consistent with the EMG.  
Hand surgery consult was obtained 
regarding the ulnar entrapment syndrome.  
It was their opinion that no surgical 
correction was necessary.  

The final diagnoses were cervical spondylosis C5-6, mild, 
without significant radiculopathy and ulnar nerve entrapment, 
bilaterally, mild.  

A VA examination was performed in February 1977.  The veteran 
complained of daily pain in the back of the neck with 
radiation into both shoulders and into the ring finger and 
index fingers of both hands.  Examination revealed that range 
of motion of the cervical spine was full in all planes.  The 
veteran was able to touch his chin to his chest, but 
complained of pain over the right paracervical muscles with 
radiation into the right shoulder.  Range of motion of both 
shoulders was full.  There were subjective complaints of 
minimal discomfort in both shoulders.  Grip strength by 
dynamometer was 270 pounds on the right and 260 pounds on the 
left.  There was some decrease in sensation over the ring and 
little fingers of the left hand and the little finger of the 
right hand.  The diagnosis was chronic cervical strain with 
radiculopathy.  X-rays of the cervical spine revealed slight 
reversal of curvature in the lateral view.  Interspaces were 
of normal width.  The spinal nerve foramina showed no 
narrowing.  

November 1991 VA records include complaints of neck pain.  In 
February 1992 the veteran complained of numbness, weakness 
and cramping of the upper extremity.  It was worse if his 
hands were over his head.  Examination revealed that his 
reflexes were intact.  Sensation was decreased.  Motor 
examination was measured as 5/5.  The assessment was rule out 
cervical spine stenosis.  

The veteran's private physician wrote the VA a letter in 
March 1992.  He wrote the following:

(The veteran) has been seeing me since 
1988 for burning sensation in both 
trapezius areas, and especially to the 
right shoulder.  He has been seen 
intermittently since then.  In November 
of 1991, I saw him again for pain in his 
neck and especially in the right shoulder 
area in the C6-7 distribution on the 
right.  X-rays of the cervical spine 
showed severe degenerative changes, 
especially at C4-5 and C5-6.  He was 
treated with some cervical traction and 
anti-inflammatories without much relief.  

A Magnetic Resonance Imaging (MRI) done 
by Quantum Imaging on 2/22/92 revealed 
evidence of severe degenerative disc 
disease and possible compression at C5-6 
and spine stenosis at C6-7.  Nerve 
conduction studies by a (private 
neurologist), done on 2/27/92 reveal 
evidence of denervation consistent with a 
mild radiculopathy involving the right C-
6 nerve root.  Arthritic profile done 
3/2/92 was essentially negative.  

Comment:  (The veteran) has constant neck 
pain and pain into his right shoulder and 
a feeling of numbness in his right hand, 
especially the right thumb and index 
finger.  These findings are confirmed 
with the nerve conduction studies.  

April 1992 VA records revealed complaints of an ache in the 
neck and pins and needles in the hand with numbness in the 
right shoulder and neck.  The veteran said they were constant 
complaints.  He had cramping in both hands.  Motor testing 
was normal except for the right finger and thumb which was 
two plus in opposition.  There was slight atrophy of the 
right thenar eminence.  Right deltoid strength was two plus.  
The biceps and triceps were two plus for deep tendon 
reflexes.  The assessment was that the veteran had right C6 
and C8 dermatone numbness.  The veteran refused further 
studies to document his condition such as computed tomography 
(CT ) or myelogram.  He was told of possible paralysis.  

VA records from August 1992 include notation of the results 
of a CT scan.  The CT scan was normal for 2-3, 3-4, and 4-5.  
At 5-6 there was mild narrowing of the canals and foramen.  A 
central left herniated nucleus pulposus was noted at 6-7.  
The foramen was "OK."  There was canal stenosis.  
Examination revealed that the veteran's reflexes were one 
plus in the upper extremities.  Range of motion was normal.  

A VA examination report from September 1992 included 
complaints of constant pain in the neck with limited motion.  
His upper extremities felt weak.  There was radiation of 
burning pain down the C6 distribution of the right and left 
arm.  He had an MRI which demonstrated post traumatic spinal 
stenosis at C6-7 with degenerative disk disease at C4-6.  He 
had a CT and myelogram studies in addition to the MRI.  
Examination of the cervical spine revealed very limited 
motion.  Rotation was to 20 degrees on the right and left.  
He was able to look 10 degrees above and below the horizon.  
Passive range of motion of the neck was not stretched 
further.  He had hyperpathic skin over the C6 and C7 
distribution of the right upper extremity more than the left 
upper extremity.  Foramen compression testing was mildly 
positive.  He felt subjective weakness in his upper extremity 
more than his lower extremity, but motor strength was 5/5.  
Radiographs demonstrated possible compression fractures at C6 
and C7 with narrowing of C6-7 and C7-T1.  The veteran had 
brought an MRI study with him, which demonstrated mild 
encroachment of the spine canal at C6-C7 vertebral levels.  
The diagnosis was post traumatic spine stenosis C6-7 with 
degenerative disk disease, chronic cervical strain and right 
greater than left radiculopathy C6, that was severely 
symptomatic.  

VA records from October 1992 include reports of 
electromyography studies (EMG).  The veteran complained of 
numbness and tingling in his arm and muscle cramps in his 
arms, hand and feet.  Since 1985 the cramps had increased and 
the tingling changed to decreased sensation.  EMG studies 
were normal with no evidence of radiculopathy.  The 
physician's impression was that the veteran's symptoms and 
examination were most consistent with spinal cord 
compression.  

VA outpatient records from October 1992 revealed complaints 
of hand cramps.  He had full range of motion of the 
shoulders.  He was intact neurovascularly.  There was some 
weakness of the supraspinatus muscles on the right.  VA 
neurosurgery records in the same month included an assessment 
of no radiculopathy or myelopathy symptoms.  Surgery was not 
recommended unless the symptoms increased.  

In March 1993 the veteran reported increased neck and 
shoulder pain.  He had numbness and tingling in the right 
hand.  Motor testing was 5/5 throughout except for the right 
deltoid which was 4/5.  There was decreased sensation to 
pinprick in the right C6 distribution. 

April 1993 VA records reveal that the veteran refused an 
operative procedure.  The plan was to continue medical 
management.  The veteran was informed of the risks which 
included paralysis, sensory loss, bowel and bladder 
dysfunction.  

A September 1993 memorandum signed by a neurological surgeon 
included a diagnosis of cervical spinal stenosis.  Treatment 
was to be a cervical laminectomy at C5-6-7.  It was 
recommended that the veteran remain off from work until his 
surgery was performed and he had recuperated from that 
procedure.  (There is no indication in the claims file or in 
subsequent statements from the veteran, that reveals the 
veteran consented to surgery or that at cervical laminectomy 
was performed.)  

A VA examination was performed in December 1993.  The veteran 
reported that pain in the neck, shoulder and arm was 
aggravated with arm and neck movements.  He had difficulty 
driving, drying his hair or his back when taking a shower.  
He had pain that shot down his left arm.  There was 
associated numbness in the fifth and fourth digits.  He had 
cramps in his hands.  He described weakness, which sounded 
like it was most likely limitation of movement related to 
pain.  Neurological examination revealed that he was able to 
flex, extend and laterally rotate his neck 30 degrees in all 
directions.  There was no evidence of atrophy fasciculations.  
There was probably grade 5/5 strength throughout, although 
there was some give way secondary to pain.  On muscle testing 
he demonstrated cramps in his hands.  There was decreased 
pinprick and temperature to the middle arms.  The sensory 
abnormality was more prominent in the third through fifth 
digits in the upper extremities.  There was mild decrease to 
vibration in the fingers.  Joint position sense was normal.  
Deep tendon reflexes were biceps 2 plus on the right and 
left, and 2 bilaterally for the triceps brachial radialis.  
The examiner's impression was that there was post traumatic 
chronic cervical pain.  The veteran had evidence of cervical 
spondylosis.  By history there were some symptoms suggestive 
of cervical radiculopathy which had not been substantiated on 
EMG.  His examination showed evidence of sensory 
abnormalities, some asymmetry, deep tendon reflexes and 
distal muscle cramps, which could be due to cervical root 
disease versus peripheral neuropathy.  

March 1994 VA records include complaints of distal 
paresthesias in the feet and hands.  He had bilateral 
tingling in the fourth and fifth digits.  Motor testing 
revealed that tone was within normal limits.  Strength was 
5/5.  There was some limitation due to pain.  Sensation was 
decreased to pinprick and light touch in the glove 
distribution of both arms and half way up the elbow.  There 
was questionable decreased sensation to pinprick and light 
touch at C6 and C8 in the right upper extremity.  There was 
some limitation due to pain.  The examiner's impression was 
that the veteran had cervical spondylosis with ? cervical 
radiculopathies and peripheral neuropathy.  The veteran was 
scheduled for EMG testing.  

EMG testing was performed at the VA in March 1994.  The 
conclusion was that it was an abnormal study with 
electrophysiological evidence of a mild left C7-T1 
radiculopathy.  In addition, an early left radiculopathy may 
also have been present.  No evidence of other radiculopathy, 
polyneuropathy, plexopathy or myopathy was noted.  

In April 1994 the veteran returned to the VA clinic 
complaining of severe back pain.  Medications were not 
relieving the pain.  A notation of "EMG: C7-T1 radiculopathy 
and L4 radiculopathy " appears in the record.  

A VA cervical MRI was conducted in May 1994.  The impression 
on the MRI report was of minor focal posterior central disc 
herniations at C3-4 and C4-5 with minimal to mild 
indentations of the thecal sac anteriorly.  There were also 
spondylitic changes at C5-6 with diffuse annular bulge and a 
probable left associated paracentral disc herniation.  There 
was a minimal to mild canal stenosis present due to the 
spondylitic change of bilateral uncovertebral hypertrophy.  
The left central paracentral abnormality may be osteophytic 
in nature.  Spondylitic bulge and bilateral uncovertebral 
hypertrophy at C6-7, worse on the left where there was mild 
foraminal stenosis.  While there was also spondylitic ridging 
posteriorly related to osteophyte, a left paracentral shallow 
broad-based disc herniation might also have been present 
where there was minimal left anterior flattening of the 
cervical spinal cord.  

In May 1995 an MRI report included an impression of 
degenerative disc disease of C5-6 and C6-7 with possible cord 
compression at C5-6 and possible focal disc herniation C6-7 
on the left.  

In April 1996 the veteran appeared for a general VA 
examination.  He complained of numbness in his arms and 
hands.  He had had shoulder pain for 20 years.  A VA 
orthopedic examination was also conducted.  Examination of 
the left shoulder revealed significantly decreased range of 
motion actively.  Strength about the shoulders was normal.  
He had 5/5 strength in all muscle groups about the shoulder.  
His deep tendon reflexes appeared to be intact and 
symmetrical.  The veteran complained of pain in the right 
elbow.  The veteran walked with a very stiff, rigid gait.  He 
was difficult to examine because he was preoccupied with the 
fact that his body cramped up.  

The VA orthopedic examiner wrote the following assessment:

A 45 year-old male post motor vehicle 
accident with multiple complaints.  I 
have a very difficult time correlating 
any physical findings with the bitterness 
of (the veteran's) complaints.  I would 
diagnose him with multiple joint aches, 
etiology unknown.  I feel that the 
patient could benefit from a psychiatric 
evaluation.  These complaints are 
severely symptomatic according to the 
patient, but have no physical findings to 
substantiate this.  

A VA examination for diseases of the brain was also conducted 
in April 1996.  Since the veteran's head injury he had had 
chronic cervical pain.  He initially was also having pain 
radiating down his arms to the fourth and fifth digits.  It 
was greater on his right than his left.  At the time of the 
examination he complained of pain mostly radiating down the 
left arm.  He also complained of intermittent cramping pains 
in his hands, as well as his feet.  Examination revealed that 
range of motion of the neck was severely limited in flexion 
and extension.  Lateral rotation was to 30 degrees on the 
left and 15 degrees on the right.  Shoulder abduction was 
limited secondary to pain.  Otherwise, there appeared to be 
5/5 strength in the upper and lower extremities.  At times he 
had "give-way" secondary to pain.  At one time he appeared 
to have a cramp in his right hand, but it could not be 
reproduced  when observed carefully and with repeated 
attempts at muscle contraction.  Subjectively, he had 
abnormal sensation through out his body to pinprick on the 
legs, trunk, chest and upper extremities.  Vibration sense 
appeared to be absent in the toes with abnormal joint 
position sense, normal in the upper extremities.  Deep tendon 
reflexes were two for the biceps and brachioradialis, and 
symmetrical.  The triceps were 1, bilaterally.  The examiner 
diagnosed cervical spondylosis with possible mild cervical 
myelopathy and chronic neck pain with gradual limitations of 
neck movement.  Over the years he has developed degenerative 
disc disease of the cervical spine as well as spondylosis.  
His most recent MRI in 1995 showed possible myelopathy with 
increased left lower extremity deep tendon reflexes relative 
to the right.  His sensory examination is unreliable.  He has 
no bowel or bladder incontinence.  Since his accident, he 
also developed radicular symptoms in his upper extremities.  
He continued to complaint of hand cramps.  His most recent 
EMGS showed evidence of mild left C7-T1 radiculopathy.  He 
may have had superimposed bilateral ulnar neuropathies to 
explain some of his earlier symptoms which were documented by 
an EMG examination in 1973.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in October 1996.  The veteran responded in answer to 
questions from his representative that he was working.  He 
rode a tow motor and pulled equipment around the Post Office.  
He had difficulty performing his duties.  He had to bend over 
and hook it up.  He was continuously bending over and using 
his arms on the tow motor.  He was not able to lift them very 
high.  He was not able to sit or stand of more than 15, 20 or 
30 minutes.  He had difficulty sleeping.  He was not able to 
lay in bad longer than three hours.  He had never been able 
to sleep on his back or stomach.  He felt as if he had sharp 
pains going through his shoulders.  It was as if a knife was 
going straight through them.  The doctor had told him that it 
was from his neck.  (T-2).  He had taken medication for the 
spasms.  The medication only helped his spasms it did not 
help his shoulders or his neck.  He was limited as to how far 
he could bend.  (T-3).  His representative asked him what 
kind of work he was able to do around the house.  He was no 
longer able to cut trees like he used to.  He used to be in 
the lawn business.  Before that he when he got out of the 
service he farmed.  He was unable to farm and then his aunt 
got him into real estate.  Then he tried drilling oil wells 
and could not do that.  Then he went back into real estate 
and then became foreman, putting in underground water and 
this and that.  (T-4).  He said that he was in constant pain 
sitting and standing.  The only time he ever got any sleep 
was when he was physically exhausted.  When he was moving it 
hurt his hips.  When he raised his legs he got cramps.  He 
was on Ibuprofen and Baclofen for a nerve condition.  He 
stopped taking it.  He took it from 1992 to 1995.  (T-5).  
The only thing it helped was the muscle spasms.  

The veteran submitted a letter from his private neurologist 
dated in March 1998.  The neurologist had seen the veteran in 
March 1998.  He originally saw the veteran  in September 1993 
for an opinion relative to his cervical surgery and told him 
he thought he would require cervical laminectomy and 
decompression of nerve roots due to high grade stenosis at 
C5-6 and C6-7.  He was also known to have fairly severe 
lumbar stenosis at L4-5 and L5-S1, but had not been studied 
radiographically since 1994 and 1995.  He apparently had 
continued to be treated by VA and came to the office for 
further treatment of increasing pain: in the neck, shoulders, 
and both arms characteristic of C6 and C7 radiculopathies; an 
element of myelopathy; and lumbar spondylitic caudal 
radiculopathy, effecting left lower extremity primarily in an 
L5 distribution, worse than the right.  Given no recent 
studies both cervical and lumbar CT/myelography were 
recommended.  

March 1998 VA records include complaints of a stiff neck  and 
pain in the neck, shoulders, hip and left leg.  He had had 
pain for 25 to 27 years.  It had gotten worse the last year.  
His pain medication was not helping and he was unable to 
sleep.  

A July 1998 letter from the veteran's private physician reads 
as follows:

I've seen (the veteran) for about the 
last five or six years.  He has chronic 
pain in his neck and his back and his 
neck pain is apparently service 
connected.  He has seen Dr. Cech recently 
and had had a cervical lumbar myelogram 
which showed high grade stenosis of C-5, 
6 and 7 also a very severe lumbar 
stenosis at L4,5 and L-5, S1.  Dr. Cech 
recommends that he have decompressions at 
both the neck and low back area.  And I 
agree with this assessment.  (The 
veteran) is having severe chronic pain in 
his neck which is also causing him sleep 
disorder, depression, fatigue and 
irritability.  

At this time I consider (the veteran) 
unemployable because of his chronic pain 
and disability and I believe that surgery 
is his best option to allow him to get 
back to some gainful employment.  

In July 1998 the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased compensation for Based on 
Unemployability.  According to the form the veteran is still 
employed.  He works 40 hours per week as a mail handler at 
the post office.  He has done so since 1987.  He did not know 
how much time he had lost due to illness.  He had completed 
one year of college and had no further education or training.  
He stated that he needed to leave his current employment. 

A VA orthopedic evaluation was performed in September 1998.  
The examiner reviewed the claims folder, the remand and 
service medical records.  The veteran had never had surgery 
on his cervical spine, although it had been discussed and 
offered to him as far back as 1993.  He had continued to work 
at the Post Office and stated that it aggravated his symptoms 
having to throw around 70 pound bags of mail.  He stated that 
he had intermittent episodes of numbness into his arms.  He 
had weakness in his arms  He was worried about becoming 
paralyzed if he continued to work without having surgery.  He 
stated that he did not want to have surgery at this time.  
During the examination the veteran moaned constantly 
throughout the examination.  Range of motion of the cervical 
spine when specifically tested was minimal with 40 degrees of 
forward flexion, neutral extension, 25 degrees of left-sided 
bending and 40 degrees of right-sided bending.  This was less 
than what was observed during the interview.  Neurological 
evaluation revealed mild right thenar atrophy.  The 
neurological evaluation was otherwise unremarkable with 
physiologic and symmetrical reflexes.  There was strength and 
sensation in both upper extremities.  Tinel's was slightly 
positive on the right as compared to the left.  Tinel's at 
the wrist was negative.  Range of motion of all upper 
extremity joints from the elbow to the wrist and digits, was 
normal.  X-ray evaluation of the cervical spine revealed 
degenerative changes at C5-6 with anterior angulation at that 
level.  He also exhibited foraminal stenosis.  The examiner's 
impression was cervical spondylosis, moderate to severely 
symptomatic.  

In his remarks the examiner stated that he believed that the 
veteran is fit for light duty or diminished activity type 
position and that sedentary work "is certainly within his 
realm of capability."

A VA Social and Industrial Survey was conducted in September 
1998.  The veteran attended college after coming back from 
the military.  He worked as a firefighter to put himself 
through school.  He completed two semesters in pre-law with a 
C average.  Due to pain from his injuries he had to drop out 
of school.  In 1976 he moved to Texas and worked in real 
estate.  He did well until the real estate market declined.  
He opened up a lawn maintenance business in 1986.  The 
business was successful until 1991, when he had to quit the 
lawn business due to physical pain he was experiencing 
secondary to the accident in service.  He then obtained a 
civil service job, in 1987 as a mail handler for the United 
States Post Office.  He was currently working as a mail 
handler.  His job required him to lift bags of mail that 
weighed as much as seventy pounds.  He also was required to 
drive a lift that moved the mail from one end of the facility 
to the other.  He did much bending and lifting in his job and 
it was becoming almost impossible.  He denied any 
administrative problems on the job or any friction between he 
and his peers or supervisors.  He was concerned about the 
amount of time he had to take off work for medical 
appointments and his supervisors reaction to that.  He said 
he would like to continue working if he could.  He was only 
able to stand and sit for about ten minutes at a time.  He 
expressed interest in obtaining his real estate license again 
and selling real estate.  The veteran lives thirty two miles 
from his work.  He drives himself to and from work.  He stops 
midway for gas and to get out of the car because sitting for 
so long was very painful.  

The VA Social Worker interviewed the veteran for a little 
over an hour.  During that time he repeatedly stood for a few 
minutes and then sat down.  He appeared to be in moderate 
physical pain.  The veteran did not appear to be interested 
in stopping work altogether and retiring to stay home.  He 
appeared interested in moving back into real estate.  He 
appeared to be a self starter and motivated to succeed at 
what he did.  He had demonstrated longevity in job 
situations, but his physical pain appeared to have served as 
a barrier to his continuing on the career paths he had 
chosen.  

Analysis  

Entitlement to an increased evaluation for cervical strain 
with post-traumatic degenerative disc disease, currently 
evaluated as 40 percent disabling.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  

The veteran is currently service connected for cervical 
strain with degenerative disc disease, C4-6 and spinal 
stenosis, C6-7, with right and left radiculopathy.  His 
cervical spine disability is rated by the RO as 40 percent 
disabling under 38 C.F.R. § 4.71a, 5293.  

Under the relevant schedular criteria, severe intervertebral 
syndrome demonstrated by recurring attacks with intermittent 
relief is evaluated as 40 percent disabling.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc with little intermittent relief is evaluated as 60 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

There is some contradictory evidence as to whether or not the 
veteran experiences neurologic symptomatology associated with 
his cervical spine disability.  The most recent VA 
examinations have noted that neurological evaluation was 
normal other than for mild right thenar atrophy.  The 
veteran's reflexes and strength were intact.  Previous 
examinations noted decreased reflexes and muscle strength.  
However, most persuasive and objective are the nerve 
conduction studies which were performed.  In February 1992 a 
private neurologist performed nerve conduction studies which 
revealed mild radiculopathy involving the C-6 nerve root.  An 
EMG performed at VA in March 1994 revealed mild radiculopathy 
left C7-T1 radiculopathy.  The Board finds that the 
preponderance of the evidence does establish some 
radiculopathy. 

The Board has compared the veteran's symptoms with those 
outlined in Diagnostic Code 5293by reviewing the veteran's 
claims folder for neurological findings appropriate to the 
site of a diseased cervical disc.  In April 1992 the VA 
examiner commented upon right deltoid strength that was two 
plus, reflexes in the triceps and biceps were also two.  
These findings represent decreases in strength and reflexes.  
The veteran had dermatone numbness on the right for C6 and 
C8.  In September 1992 VA records the veteran reported 
burning pain down his arm.  The veteran has repeatedly 
reported cramping both to VA examiners and at his hearing.  

In the Board's opinion, the medical evidence supports the 
veteran's assertions that he demonstrates the symptoms of 
persistent symptoms of cervical radiculitis.  The question 
presented in this case is whether or not the veteran's 
symptoms occur with little relief or with intermittent 
relief.  

In April 1992 the veteran complained of aching in the neck 
and pins and needles in the hand with numbness of the right 
shoulder which he described as constant.  VA records from 
December 1993 included reports of pain which shot down the 
left arm.  There was numbness in the fifth and fourth digits.  
A March 1998 letter from the veteran's private neurologist 
noted that the veteran was being treated for increased pain 
in the neck and shoulders characteristic of C6 and C7 
radiculopathies.  In July 1998 the veteran's private 
physician reported that the veteran was having severe chronic 
pain in his neck.  When the veteran appeared for a nerve 
conduction examination in October 1998 the examiner noted 
that the veteran appeared to be in fairly severe pain.  

In September 1998 the examiner's impression was that the 
veteran's cervical spondylosis was moderate to severely 
symptomatic.  The VA Social Worker who observed him in 
September 1998 noted that he appeared to be in moderate 
physical pain.  

Based on the medical evidence which includes references to 
neurological symptoms  involving symptoms such as pain, 
diminished reflexes and sensory loss, evidently on a constant 
basis, the Board has determined that the veteran meets the 
criteria for an increased rating to 60 percent for 
intervertebral disc syndrome of the cervical spine.  

When evaluating a service connected back disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, consideration must be 
given as to whether a separate disability rating is in order 
for any related neurological impairment.  Bierman v. Brown, 6 
Vet. App. 125 (1994).  The Board has accordingly considered 
the assignment of an evaluation based on impairment of 
peripheral nerves.  

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1998); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1996); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In Bierman, it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a Diagnostic Code different 
from DC 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14 (1998).  In this case, contrary 
to Bierman, there are no identifiable neurological 
disabilities of the extremities.  In essence, the upper 
extremity neurological complaints are part and parcel of the 
cervical spine disability and do not constitute a separate 
and distinct disability as contemplated by Bierman and 
Esteban.  The practice of joining non-overlapping 
disabilities resulting from a single service-connected injury 
or disease is expressly prohibited by law.  See 38 C.F.R. § 
4.14 (1998); Esteban v. Brown, 9 Vet. App. 259, 261-62 
(1994); see also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Accordingly, the Board cannot assign a separate disability 
rating for the neurological aspects of the veteran's cervical 
spine disorder.

In assessing the degree of disability, the guidance of the 
United States Court of Appeals for Veterans Claim (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) must be considered.  
In that case the Court held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca, 8 Vet. App. at 206.  
VA General Counsel in VAOPGCPREC 36-97 held that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain may cause limitation of motion of 
the cervical vertebrae.  Therefore, the provisions of 
38 C.F.R. § 4.40 and 4.45 must be considered when evaluating 
the veteran's cervical spine disorder under Diagnostic Code 
5293.

However, the 60 percent disability evaluation now assigned to 
the veteran's service-connected cervical spine disability is 
the maximum available schedular rating.  In light of the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 (1997).  

For the above-stated reasons and bases, the Board has 
concluded that an increased rating to 60 percent for the 
veteran's cervical spine disorder is warranted.  

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.  

Pertinent law and regulations.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (1998).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"]. 

Thus, for a veteran to prevail on a total rating claim, the 
record must reflect some factor which takes the claimant's 
case outside the norm.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363.  In determining whether an 
appellant is entitled to a total disability rating based upon 
individual unemployability neither an appellant's non 
service-connected disabilities nor advancing age may be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91 (1996).  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(1998). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Discussion  

The veteran's only service-connected disability is his 
cervical spine disability, which has been extensively 
discussed above and which is now rated as 60 percent 
disabling.  

The Board observes that an increased disability rating for 
the veteran's cervical spine disorder has been granted in 
this decision.  In Bernard v. Brown, 4 Vet. App. 384 (1993), 
the Court held that before the Board addresses in a decision 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  In this 
instance the RO has already considered the veteran's claim 
for a total rating and the evidence of record.  The Board 
therefore believes that a Bernard remand is unnecessary.  Any 
further effort in this regard would not avail the veteran, 
and would only result in an additional burden to adjudicative 
personnel.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran's non-service connected disabilities include 
anxiety, depression, a sleep disorder, chronic fatigue, 
degenerative joint disease of the hips, and bilateral knee 
disorders.  As noted above, these may not be considered in 
determining whether a total rating is appropriate.  Hersey v. 
Derwinski, 2 Vet. App. 91 (1996).  

Initially, the Board notes that the veteran does meet the 
schedular standards set out in 38 C.F.R. § 4.16(a) for a 
total rating.  His one service-connected disability is now 
rated as 60 percent or more disabling.  Pursuant to 38 C.F.R. 
§§ 4.16(b) and 3.321(b), the Board has also considered 
relevant subjective factors and the veteran's individual 
circumstances as they relate to the veteran's 
unemployability.

In this case, the veteran is still employed on a full time 
basis.  The only indication in the record that he is 
unemployable is the July 1998 letter from his private 
physician.  It strikes the Board as somewhat odd that the 
veteran's physician considered him to be unemployable at a 
time when he worked full time as a mail handler and threw 
around 70 pound bags of mail.  The Board believes that the 
veteran's physician's  statement is outweighed by the 
veteran's continued work performance, the opinion of the VA 
physician in the October 1998 examination report, the 
findings of the VA social worker and the veteran's own work 
history.  

There is no doubt that the veteran's current position at the 
Post Office, which requires heavy lifting, is becoming more 
and more difficult for him to perform.  However, the 
September 1998 VA examiner clearly indicated that the veteran 
could engage in light duty or pursue a sedentary occupation.  

In view of the veteran's continued employment at a job which 
involves lifting heavy objects, as well as medical evidence 
which indicates that he could pursue a sedentary occupation, 
a total rating based on individual unemployability due to 
service connected disability is not warranted.  In so 
concluding, the Board in no way minimized the severity of the 
service-connected cervical spine disability.  Indeed the 
Board recognizes the difficulty caused by this disability in 
its assignment of a 60 percent disability rating.  However, 
for the reasons expressed above the Board has not identified 
any subjective factors which take the veteran's case outside 
of the norm and warrant, in effect, the assignment of a total 
rating.  See Van Hoose and Parker, supra.

In summary, for the reasons and bases stated above, the Board 
believes that the preponderance of the evidence is against 
the veteran's claim as to this issue.  A total rating based 
on individual unemployability due to service-connected 
disabilities is accordingly denied.


ORDER

Entitlement to an evaluation of 60 percent for a cervical 
spine disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

